Citation Nr: 0028923	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-41 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder prior to March 5, 1997.

2.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder on or after March 5, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) granted entitlement to service 
connection for PTSD and awarded a rating of 30 percent, 
effective from August 26, 1994.  In a December 1997 rating 
decision, the evaluation of PTSD was increased to 50 percent, 
effective from August 26, 1994.  In October 1998, the Board 
remanded this matter to the RO for conduct of a VA 
neuropsychiatric examination and to obtain records associated 
with the veteran's application for disability benefits 
administered by the Social Security Administration.

In a December 1999 rating decision, the veteran was awarded a 
rating of 70 percent for PTSD.  He was also awarded TDIU.  
Both awards were effective from the date of a claim received 
at the RO on March 5, 1997.  In an informal hearing 
presentation dated in September 2000, the veteran's 
representative asserted that the RO erred in assigning the 
effective date of March 5, 1997.  This matter is referred to 
the RO for appropriate action.



FINDING OF FACT

The veteran's disability from PTSD is manifested by serious 
occupational and social impairment from symptoms such as 
anxiety, depression, intrusive thoughts, avoidant behavior, 
flashbacks, insomnia, nightmares, isolation, poor anger 
control, mistrust of others, guilt, low self-esteem, and 
impaired ability to deal with work-related stress.


CONCLUSION OF LAW

The criteria for a rating of 70, but no higher, have been met 
since August 26, 1994.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic Code 
9411 (1996, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his disability from PTSD renders 
him totally disabled.  He has presented a well-grounded claim 
for increased disability evaluation for his service-connected 
disability from PTSD within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  Therefore, The Board will 
first consider the history of the disability in question and 
then will consider the recent evidence which is probative of 
the degree of disability associated with such disability.

Historically, the veteran served in the Republic of Vietnam 
during the Vietnam era.  He was a light weapons infantryman.  
He was awarded the Combat Infantryman's Badge and the Purple 
Heart Medal.  His service medical records do not show that he 
had any diagnoses, or treatment of a neuropsychiatric 
disorder.  He gave a history of nervous trouble at the time 
of his separation from service.  The examiner did not 
elaborate on that history and did not report any pertinent 
diagnosis.

The veteran's claim for service connection for PTSD was filed 
on August 26, 1994.  In a July 1996 rating decision, the RO 
granted entitlement to service connection for PTSD and 
awarded a rating of 30 percent, effective from the date of 
receipt of the veteran's August 1994 claim.  In a December 
1997 rating decision, the evaluation of PTSD was increased to 
50 percent, effective from August 26, 1994.  In a December 
1999 rating decision, the rating was increased to 70 percent, 
effective from March 5, 1997.  Except for two periods of 
hospitalization, during which the rating was 100 percent, the 
70 percent rating has been in effect since March 1997.  
Therefore, the questions before the Board are whether prior 
to March 5, 1997, the veteran was entitled to a rating in 
excess of 50 percent for PTSD and whether he was entitled to 
a rating in excess of 70 percent from March 5, 1997.

Initially, in rating the veteran's service-connected 
disability from PTSD, the RO utilized the former General 
Rating Formula for Psychoneurotic Disorders.  Under the 
former rating criteria, a 100 percent rating is assigned for 
PTSD when, by reason of psychoneurotic symptoms, the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

As noted above, the veteran's claim has been pending since 
August 1994.  Therefore, in addition to a consideration of 
whether the former or revised rating criteria are more 
favorable to the veteran, the Board must consider whether the 
evidence suggests that a rating higher than 50 percent was 
assignable for a portion, if not all, of the intervening 
time.

The following is a chronology of the pertinent, recently-
dated treatment records.  In a June 1995 letter, a therapist 
reported that he had first seen the veteran in October 1994.  
The veteran had reported symptoms of isolation, alienation, 
cynicism, mistrusts, quick temper, flashbacks, nightmares, 
and chronic sleep disorder.  He was referred to a VA PTSD 
treatment program.  The veteran was hospitalized for 
psychiatric treatment at a VA medical center in August 1995.  
He had complaints of anxiety, depression, guilt, anger, 
insomnia, nightmares, flashbacks and suicidal ideation.  On 
mental status examination at the time of admission, he was 
pleasant, cooperative, well behaved, well dressed, and neat 
in appearance.  His voice had normal tone.  His speech was 
relevant and coherent.  His affect was appropriate.  His mood 
was euthymic.  He denied suicidal and homicidal ideation.  
His thinking was clear and logical, without delusions.  He 
denied hallucinations.  He was oriented to time, place and 
person.  His symptoms were diagnosed as PSTD.  An initial 
hospital assessment contains substantially similar findings.  
The veteran's memory was intact.  His attention, 
concentration, mental control, and ability to think 
abstractly and perform simple calculations were acceptable.  
An examiner reported that the veteran appeared to have 
adequate work skills to allow re-employment when his PTSD 
symptoms became better controlled.  The hospital summary 
described the veteran PTSD symptoms at the time of his 
discharge as improved and stable.  He was free of psychosis.  
The intensity of his symptoms had been reduced.  However, he 
continued to have multiple PTSD symptoms.

Records associated with the veteran's application for Social 
Security disability benefits include a statement from a 
private psychologist dated in March 1996.  The psychologist 
reported his opinion that it would be "extremely difficult" 
for the veteran to maintain any type of regular, gainful 
employment because of his emotional state.

When examined by a VA psychologist in May 1996, in addition 
to the symptoms discussed above, the veteran reported that he 
isolated himself and had an exaggerated startle response, 
depression, and intrusive recollections of events he 
experienced in Vietnam.  He had worked many jobs.  The 
longest period of employment at one job was two years.  He 
was currently unemployed.  On examination, the veteran did 
not exhibit psychotic behavior or thoughts.  No delusions or 
hallucinations were noted.  His responses to psychological 
testing were deemed exaggerated and therefore not diagnostic 
of PTSD.

In mid-October 1996, the veteran was hospitalized for 
approximately one week for treatment of PTSD.  He reported 
the symptoms discussed above and feeling more isolated and 
unable to respond to people.  On mental status examination, 
he was oriented, alert, coherent, and logical.  His fund of 
information was good.  His intelligence was within normal 
limits.  Memory was intact for recent and past events.  His 
concentration was fair.  His attention was good.  Abstractive 
thinking was fair.  There was no evidence of delusions or 
hallucination.  The veteran did show some anxiety and 
depression.  On a scale use to measure overall functioning 
(GAF), the examiner reported a score of 48, indicative of 
serious impairment of social or occupational functioning, 
such as having no friends and inability to keep a job.

The veteran was readmitted to the same hospital in late 
October 1996 for evaluation and treatment of PTSD.  
Psychological testing confirmed the diagnosis of chronic 
PTSD.  The veteran was described as depressed, anxious, and 
suffering from the full range of combat-related PTSD 
symptoms.  The hospital summary indicates that at the time of 
discharge from the hospital the veteran experienced some 
relief from his symptoms of anxiety and depression.  An 
examiner reported a GAF score of 51, indicative of moderate 
symptoms or moderate difficulty in social or occupational 
functioning.

VA outpatient treatment records dated in 1997 and 1998 show 
that the veteran attended regular group treatment for PTSD.  
He reported symptoms of isolation, intrusive memories of 
Vietnam experiences, and depression.  In a June 1998 letter, 
the veteran's case manger reported that the veteran was 
unemployed and continued to have emotional problems related 
to his PTSD.  His symptoms included isolation, fear of 
crowds, and depression.

A psychological evaluation report dated in June 1997 was 
based on psychological testing conducted over three days.  
The veteran reported that his biggest problem was isolation.  
His PTSD symptoms included feelings of hopelessness, low 
self-esteem, guilt, difficulty making decision, fatigue, 
sleep disturbance, and suicidal ideation without intent.  The 
examiner reported that the veteran suffered from 
dysfunctional levels of anger, sleep disturbance, and the 
full range of combat-related PTSD symptoms requiring a 
multimodal approach to his complex symptomatology.  

When examined for compensation purposes on October 30, 1997, 
the veteran reported that he was actively involved in a 
weekly outpatient PTSD treatment program.  According to the 
report, the veteran often had irrational fears which caused 
him to be hypervigilant.  He had sleep disturbances and 
insomnia.  Diagnostic testing supported a diagnosis of PTSD.  
The examiner reported a GAF score of 50, indicating that the 
veteran had serious impairment of social or occupational 
functioning.

In a November 1997 letter, a private psychologist reported 
that he had resumed treatment of the veteran but had noticed 
no appreciable change in his disability.  He continued to 
experience chronic, severe symptoms of PTSD, including 
emotional numbing, social isolation, startle reactions, 
intrusive and recurrent thoughts of Vietnam, nightmares, and 
hypervigilance.  The psychologist expressed his opinion that 
the veteran was not able to obtain and maintain gainful 
employment.

The veteran testified in June 1998 that he had grown 
increasingly alienated from his wife and his grown children.  
He was having nightmares about Vietnam about twice a week.  
He complained of insomnia.  He had been unable to keep a job 
more than several months since 1994.  He stated that he was 
continuing regular outpatient treatment twice a month.

In a statement dated in March 1999, the veteran's case 
manager reported that the veteran had "tremendous" daily 
difficulty in functioning due to such symptoms as flashbacks, 
hyperarousal, depression, and nightmares.  Although he was 
compliant with his treatment, he continued to isolate 
himself.

The veteran underwent another VA neuropsychiatric examination 
in July 1999.  He reported symtpoms such as irritability, 
anger toward his wife, alienation from friends and family, 
insomnia, and isolation. Objective findings were mostly 
normal.  The veteran was well oriented.  His speech was 
slightly fast but content and flow were appropriate.  There 
was no evidence of gross cognitive dysfunction.  The veteran 
was noted to laugh inappropriately on several occasions 
during the interview.  He denied current thoughts of suicide 
or homicide.  There was no evidence of psychotic symptoms.  
He denied having hallucinations or delusions.  The examiner 
reported that the veteran had a full range of symptoms of 
PTSD related to his experiences in Vietnam.  Such symptoms 
are discussed above.  He also had symptoms consistent with 
major depressive disorder, including sadness, hopelessness, 
loss of interest in activities, feelings of low self-esteem, 
guilt, worthlessness, lack of energy, and irritability.  In 
addition to PTSD, the examiner reported a diagnosis of major 
depressive disorder.  Also, she reported a GAF score of 38, 
indicating major impairment in several areas such as work, 
family relations, judgment, thinking or mood.  According to 
the examiner, the GAF score was based in part on the 
veteran's inability to engage in gainful employment, social 
isolation, and consistent difficulty with intimate 
relationships.

In late July 1999, the veteran was hospitalized again for 
treatment of PTSD.  The veteran had been isolating himself in 
his room.  He rarely left his home.  He communicated very 
little.  While hospitalized, he participated in a five week 
program of treatment, after which he was somewhat less 
depressed and anxious but continued to have some depression, 
insomnia, nightmares, intrusive thoughts, hypervigilance, 
emotional numbing, social withdrawal, and difficulty with 
anger control.  The final diagnosis contains a GAF score of 
47, indicative of serious impairment of social or 
occupational functioning, such as having no friends and 
inability to keep a job.

The Board has considered the entire record and finds that the 
veteran's disability from PTSD is manifested by serious 
occupational and social impairment, mainly from symptoms of 
anxiety and depression, and to a lesser extent from intrusive 
thoughts, avoidant behavior, flashbacks, insomnia, 
nightmares, isolation, poor anger control, mistrust of 
others, guilt, low self-esteem, and impaired ability to deal 
with work-related stress.  The Board concludes that the 
criteria for a 70 percent rating were met under the former 
rating criteria since the time the veteran filed his claim in 
August 1994.

As to the question of whether application of the former or 
revised rating criteria would be more favorable to the 
veteran, the Board concludes that during the period under 
consideration, that is from August 1994 to the present, 
application of either the former or revised regulations would 
not be more favorable to the veteran, as he has not met the 
criteria for a 100 percent rating under either set of 
regulations.  Considering his disability in the context of 
the revised regulations, the Board finds that from November 
1996, the record contains no clinical findings such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for name of close relatives, own 
occupation, or own name.  Similarly, in the context of the 
former regulations, from November 1996, there are no clinical 
findings that, by reason of psychoneurotic symptoms, the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or that there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or that 
the veteran is demonstrably unable to obtain or retain 
employment.  When examined, the veteran has been consistently 
well oriented and without delusionals or hallucinations.  He 
has had adequate attention, concentration, memory and 
abstract reasoning.  His thinking has been logical.  His 
speech has been relevant and coherent.  While the Board notes 
that his GAF score was noted at one time to be 38, generally, 
the assessment of his overall functioning has been higher, 
with GAF scores at or near 50.  Such a score, although 
indicative of serious social or occupational impairment, does 
not necessarily indicate total social or occupational 
impairment.

The Board concludes that the criteria for a schedular rating 
of 100 percent under either the former or the revised 
regulations use to rate disability from PTSD have not been 
met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1999).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's disability picture 
from PTSD, as discussed above, does not more closely 
approximate the criteria for the 100 percent schedular 
evaluation.

As the Board has found that the record does not support a 
rating in excess of 70, it will consider whether assignment 
of an extraschedular rating is appropriate prior to that 
date.  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular criteria in this 
case are not inadequate.  The rating schedule provides for a 
100 percent rating, but the medical evidence does not show 
that the manifestations required to support a rating in 
excess of 70 percent are present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran had not required frequent 
hospitalization or treatment for his PTSD.  Although he has 
attended regular treatment, there is no evidence that such 
treatment, or other circumstances associated with the 
disorder, so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
The Board concludes that the impairment resulting from PTSD 
was adequately compensated by the 70 percent schedular 
evaluation.  Therefore, extraschedular consideration under 
38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

A rating of 70 percent for PTSD is granted prior to March 5, 
1997, subject to the controlling regulations applicable to 
the payment of monetary benefits.

A rating greater than 70 percent for PTSD is denied from 
March 5, 1997.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

